AFFIRM; Opinion Filed March 26, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-11-01607-CV

            DEBRA CHRIS MONTGOMERY KROUPA WILLIAMS, Appellant
                                 V.
                     ROBERT WARD WILLIAMS, Appellee

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-04-17651-S

                               MEMORANDUM OPINION
                          Before Justices Moseley, O’Neill, and Lewis
                                  Opinion by Justice Moseley
        Debra Chris Montgomery Kroupa Williams (Debra) appeals a trial court order awarding

monetary sanctions and attorney’s fees to Robert Ward Williams (Robert). The appeal hinges on

whether Debra violated an order issued in connection with the parties’ divorce. In a single issue,

she argues the trial court abused its discretion by sanctioning her because she acted in

accordance with the trial court’s written order. The background and facts of the case are well

known to the parties; thus, we do not recite them here in detail. Because all dispositive issues are

settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.2(a), 47.4. We affirm the

trial court’s order.

        The trial court entered a Final Decree of Divorce in December 2007. Among other

things, it ordered both Debra and Robert to execute and deliver documents to transfer specific

pieces of property to one another. Although Robert executed the required Special Warranty
Deeds and Releases of Lis Pendens (the Documents), Debra did not sign two corresponding

Deeds of Trust to Secure Assumption as she was ordered to do in the Divorce Decree.

             The trial court subsequently conducted a conference with the parties’ lawyers. The

record includes testimony from a subsequent hearing that, during the conference, representations

were made to the court that Debra was receiving medical care from Parkland Hospital and she

would no longer be eligible for treatment from Parkland if the deeds conveying to her title of

certain of the properties were filed of record. Debra’s then–counsel of record, Paula Gaus,

testified that the trial court judge, Judge Hanschen, proposed a solution to Debra’s problem: the

parties would put the Documents in the registry of the court so Debra would not have record

ownership of the properties for purposes of qualifying for medical care at Parkland Hospital. 1

             To effectuate the plan, the trial court issued a Post Judgment Order on April 8, 2008

(April 2008 Order). The order, apparently drafted by Gaus, states in part:

             3.            The Court finds that certain deeds, releases of lis pendans [sic] and affidavits are
                           necessary to execute the judgment of the Court, entered on December 20, 2007[.]
                                                                  .....
             6.            The Court to hold all executed documents in the treasury [sic] of the Court.
             7.            The Court orders the District Clerk to hold all executed copies of all documents
                           related to transfer of real property in this cause until further order of this Court,
                           a.      pending receipt of release or deed documents from necessary third parties
                                   who are not subject to the jurisdiction of the Court, or
                           b.      a verified request from one of the above-referenced parties accepting the
                                   documents without execution by said necessary third parties[.]

             In August 2008, Debra provided the trial court with a verified request asking the judge to

release the Documents from the court’s registry. Debra did not receive a response. On August

     1
         Gaus testified:
                  And Judge [Hanschen] said something like, well, if that’s the issue, let’s look at that issue. Let’s not make this huge
             mess a mess over that issue. Let’s see what we can do to fix that.
                    And, so, he came up with this idea that I will say this is what I perceived and I observed is Judge basically went, why
             don’t we fix this? Why don’t we put the deeds into the Registry of the Court so that you [Debra] don’t have access to them
             for the purposes of Parkland if that’s what all they care about is that you don’t have access to your properties, and you’ll
             still be able to get the medical care, if you think that’s what you need. You’ll be able to get the medical care that you need.
Gaus testified Debra agreed to put the Documents in the court’s registry “in order to get the care from Parkland.” Robert also agreed
to the arrangement.



                                                                         –2–
26, 2008, Gaus filed a motion of Debra’s behalf to release the Documents. Although the trial

court conducted a hearing on the motion, the court never granted the motion.

           Having not obtained an order from the trial court, Debra retained another attorney who

was a friend of hers, Ms. Nadine King-Mays, to attempt to retrieve the Documents. On May 28,

2009, without obtaining an order from the trial court, King-Mays presented the April 2008 Order

and an affidavit executed by Debra to the manager of the District Clerk’s Trust Office, George

Vent, and succeeded in obtaining the Documents. King-Mays did not present an order releasing

the Documents because the trial court never executed such an order. 2

           Over a year later, in June 2010, Robert filed a Request for Sanctions, Contempt and

Order to Appear and Show Cause pursuant to Texas Government Code section 21.001(a), which

gives courts “all powers necessary for the exercise of its jurisdiction and the enforcement of its

lawful orders . . .” See TEX. GOV’T CODE ANN. § 21.001(a) (West 2004). A hearing was held on

April 22, 2011, before a different judge. Four months later, the judge entered an order finding

“that good cause exists to sanction [Debra] and IT IS ORDERED that the Request for Sanctions

is GRANTED.” The judge assessed a $5,000 fine plus $9,890 in attorney’s fees.

           We review the judge’s sanction order for an abuse of discretion. See Texas Mut. Ins. Co.

v. Narvaez, 312 S.W.3d 94, 97 (Tex. App.—Dallas 2010, pet. denied) (citing Low v. Henry, 221
S.W.3d 609, 614 (Tex. 2007)). We may reverse the trial court’s sanctions ruling only if the court

acted without reference to any guiding rules and principals, such that the ruling was arbitrary or

unreasonable. Id.




     2
        The reporter’s records include testimony from Vent stating that, at the time he released the Documents to King-Mays, he believed the date
on the April 2008 Order was April 2009, and that the order was only a few weeks old. Knowing the order was more than a year old would have
raised red flags in his mind.



                                                                     –3–
           Debra does not argue the evidence was insufficient to support the judge’s order granting

Robert’s sanctions request; she does not assert the amount of sanctions imposed were

inappropriate or unjust. Rather, Debra argues she obtained the Documents in compliance with

the April 2008 Order, and thus that the trial court abused its discretion in sanctioning her. The

essence of her position that paragraph 7 (including sub-paragraphs a and b) of the April 2008

Order provide three means of obtaining the Documents from the registry of the court; and that

working through King-Mays, she properly obtained the Documents pursuant to the third means,

set forth in sub-paragraph b. We disagree.

           The April 2008 Order clearly states: “The Court orders the District Clerk to hold all

executed copies of all documents related to transfer of real property in this cause until further

order of this Court . . .” (emphasis added). Sub-paragraphs a and b of paragraph 7 merely

indicate conditions on which the trial court may issue that “further order”: if it received specific

documents from “necessary third parties who are not subject to the jurisdiction of the Court . . .”

or a verified request from one of the parties “accepting the documents without execution by said

necessary third parties[.]” The April 2008 Order does not provide that Debra could retrieve the

Documents simply by providing a verified request for release and not obtaining an additional

order from the trial court. 3

           Debra’s argument to the contrary is belied by her own actions: she sent a verified request

and then had Gaus file a motion asking for the subsequent order she now contends she did not

need. Only after her efforts proved unsuccessful did Debra retain King-Mays to try to obtain the

Documents without an order from the trial court.




     3
        Additionally, we observe Debra does not identify, before the trial court or here, the “necessary third parties” who were not subject to the
trial court’s jurisdiction but whose execution of the Documents she was willing to forgo.



                                                                      –4–
       Because April 2008 Order required Debra to obtain a further order of the court before

retrieving the Documents from the court’s registry and Debra violated the written order, the

judge did not abuse his discretion by sanctioning Debra.

       We overrule Debra’s sole issue and affirm the trial court’s order.




111607F.P05



                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE




                                               –5–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

DEBRA CHRIS MONTGOMERY                              On Appeal from the 255th Judicial District
KROUPA WILLIAMS, Appellant                          Court, Dallas County, Texas
                                                    Trial Court Cause No. DF-04-17651-S.
No. 05-11-01607-CV         V.                       Opinion delivered by Justice Moseley.
                                                    Justices O'Neill and Lewis participating.
ROBERT WILLIAMS, Appellee

       In accordance with this Court’s opinion of this date, the order of the trial court is
AFFIRMED.
       It is ORDERED that appellee ROBERT WILLIAMS recover his costs of this appeal
from appellant DEBRA CHRIS MONTGOMERY KROUPA WILLIAMS.


Judgment entered this 26th day of March, 2013.




                                                    /Jim Moseley/
                                                    JIM MOSELEY
                                                    JUSTICE




                                              –6–